Opinion,
Mr. Chief Justice Paxson :
The plaintiff is the treasurer of the county of Bucks. He collected the state taxes for the year 1887, and was allowed the sum of $1,962.59 by the state treasurer for his services in collecting said taxes. The plaintiff claims to retain all of this, except the sum of $78.50, while the county contends that it is his duty to pay two thirds of it, or four per cent of the amount of state tax, amounting to $1,308.39, into the county treasury, retaining $654.20, the remaining third, or two per cent upon the total collection, for his own compensation. The tenth section of the act of March 29, 1859, P. L. 296, provides that, “ in lieu of the percentage now received by the treasurer of said county [Bucks] on state tax by him paid into the state treasury, he shall hereafter be entitled to deduct and retain out of the gross amount of moneys collected and received by him for the use of the commonwealth, under the provisions of this act, six per centum on the amount accounted for and paid over by him to the state treasurer, four per centum of which shall be paid by him to the credit of the said county.”
The case depends upon the proper construction of this act. It is so plain that we are surprised that a doubt should ever have arisen as to its meaning. The treasurer is entitled to deduct six per centum from all state taxes collected and paid *563over to the state treasurer. What is he to do with it ? The answer is not difficult, and is to be found in the unambiguous language of the act itself, — ■“ four per centum of which shall be paid by him to the credit of the said county.” Four per eentum of what? Clearly, four per centum of the taxes collected for the state, not four per centum on the six per centum retained. If I were to write a volume, I could not make this any plainer. In the face of this clear provision of the act, it is unnecessary to grope after the intention of the legislature, for it has expressed its intent in language that is incapable of any other construction.
Judgment affirmed.